Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-21, 23-25, 30, 31, 34, and 41-43 are pending.
Claims 3, 22, 26-29, 32, 33, 35-40 are cancelled.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 4-13, 30 and 41, drawn to a method of invertibly transforming acoustic logs where the transmitter receiver distance is greater than the minimum detectable wavelength, classified in G01V1/50.
II. Claim 14-21, 31 and 42, drawn to a method for correcting energy contamination between frequency domains, classified in G01V1/50.
III. Claims 23-25, 34 and 43, drawn to processing acoustic output signals where the receivers are spaced known distances X1, …, Xn, n > 1, defining at least a first spatial sampling frequency 1/ X1, classified in G01V1/50.
It should be noted that the classification of inventions in the case where the inventions primarily differ by analytical details, the CPC symbols fundamentally fail to exemplify any difference between inventions. This is due to the limitation of the CPC classification scheme being blind to the details of the algorithms and ineffective in any detailed search of novel analytical methods.  For example the claims all share the classification G01V1/50 which only generically identifies “analyzing data”.  The remaining classification symbols only define the field of use of the inventions and are also blind to any of the analytical methods applied.  Thus although the inventions share the same classification symbols, this is not in any manner a measure of the search burden for the algorithms since that search requires search strategies beyond the CPC symbols.

The inventions are independent or distinct, each from the other because:
Inventions I., II. and III. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.

In the instant case, subcombination I. has separate utility such as a method of invertibly transforming acoustic logs where the transmitter receiver distance is greater than the minimum detectable wavelength where there is no requirement to determine energy contamination between frequencies of Group II., nor any determination of spatial frequency resolution as required for Group III.  
In the instant case, subcombination II. has separate utility beyond invertibly transforming acoustic log signals performed by Group I. or determination of spatial frequency resolution as required for Group III.  Instead subcombination II. has the utility of the determination of energy contamination between frequencies.
In the instant case, subcombination III. has separate utility beyond invertibly transforming acoustic log signals performed by Group I. or determination of energy contamination between frequencies performed by Group II.  Instead subcombination III. has the utility of the determination of spatial frequency resolution.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The three inventions have distinct independent features identified above that are not shared which require independent consideration and search requiring strategies beyond just identifying different CPC codes such as detailed text search for both the problem to be solved, and the means to perform the analytical solution.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857